

116 HR 3811 IH: IoT Standards Leadership Act of 2019
U.S. House of Representatives
2019-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3811IN THE HOUSE OF REPRESENTATIVESJuly 17, 2019Ms. Matsui (for herself and Mr. McCaul) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo direct the Secretary of Commerce to conduct a study and submit to Congress a report on the
			 processes of international standards-setting with respect to
			 internet-connected devices, and for other purposes.
	
 1.Short titleThis Act may be cited as the IoT Standards Leadership Act of 2019. 2.Sense of CongressIt is the sense of Congress that—
 (1)United States policy has allowed industry in the United States to innovate and lead the global technology sector;
 (2)as governments have sought to use country-specific standards to hinder the innovation and influence of United States technology, the United States should demonstrate leadership and be a vocal supporter of the open, voluntary, consensus-based international standards system;
 (3)the United States should support multi-stakeholder standards-development processes and robust involvement in international standards-setting bodies and organizations with respect to internet-connected devices (commonly known as the Internet of Things or IoT);
 (4)the United States should support standards that enable interoperability among devices and systems and are country-agnostic and vendor-neutral;
 (5)the United States should maintain and foster United States leadership in international standards-setting bodies and organizations with respect to internet-connected devices;
 (6)the United States should work with governments and nongovernmental stakeholders to deter the establishment of government-driven, country-specific standards, which can be detrimental to interoperability and security;
 (7)the convergence of traditional information technology devices, networks, and systems with internet-connected devices, networks, and systems, including consumer and industrial internet-connected devices, networks, and systems, may create cybersecurity and interoperability challenges, including cyber exposure gap challenges, with respect to which United States leadership in international standards-setting bodies and organizations can lead to stronger protection of networks to support the security of internet-connected devices; and
 (8)the United States should support standards-development processes for internet-connected device security that focus on prioritized, flexible, repeatable, performance-based, and cost-effective approaches to cyber hygiene and managing risk.
			3.Study and report
 (a)StudyThe Secretary of Commerce shall conduct a study of the international standards-setting bodies and organizations that set standards with respect to internet-connected devices and of the appropriate means to ensure robust United States leadership in the processes of such bodies and organizations. In conducting the study, the Secretary shall assess—
 (1)the involvement of the United States in such processes; (2)efforts of countries to create country-specific standards with respect to internet-connected devices that are not aligned with international standards-setting processes and international standards;
 (3)the progress, if any, that has been made in developing international standards with respect to internet-connected devices;
 (4)how to support consistent United States private and public sector participation in such bodies and organizations; and
 (5)the extent to which international standards for internet-connected devices focus on prioritized, flexible, repeatable, performance-based, and cost-effective approaches to cyber hygiene and managing risk.
 (b)ReportNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that contains—
 (1)the results of the study required by subsection (a); (2)recommendations to promote the leadership of the United States and all relevant nongovernmental stakeholders in the processes of international standards-setting bodies and organizations for setting standards with respect to internet-connected devices; and
 (3)an assessment of whether and how the leadership of the Secretary, working with governmental and nongovernmental stakeholders, can—
 (A)promote and strengthen international standards with respect to internet-connected devices; and (B)discourage the development of country-specific standards with respect to internet-connected devices that could hinder interoperability and security.
 4.DefinitionsIn this Act: (1)Cyber exposure gapThe term cyber exposure gap means the cybersecurity and vulnerability management challenges organizations face in seeing and understanding cybersecurity risk across the full range of internet-connected platforms of such organizations, including information technology, internet-connected devices, operational technology, mobile, and cloud computing platforms.
 (2)Internet-connected deviceThe term internet-connected device means a physical object that— (A)is capable of connecting to the internet, either directly or indirectly through a network, to communicate information;
 (B)has computer-processing capabilities for collecting, sending, receiving, or analyzing data; and (C)is not a general-purpose computing device, including a personal computing system or a smart mobile communications device.
				